Dear Mr. Kirkpatrick:
In response to your letter of July 27, 1982 and pursuant to Section 116.160.2, RSMo Supp. 1981, we have prepared the following ballot title for a statutory measure proposed by the initiative:
         Supplements school and highway funds by additional one cent on dollar sales/use taxes. Reduces property taxes for schools by one half of the additional sales tax revenue received by schools. Amends school aid formula.
Very truly yours,
                                  JOHN ASHCROFT Attorney General